Citation Nr: 1811526	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to September 9, 2016, for lumbar spine degenerative joint disease.

2.  Entitlement to an initial rating greater than 20 percent from September 9, 2016, for lumbar spine degenerative joint disease.

3.  Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

On January 13, 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the St. Petersburg RO.  A transcript of the hearing is of record.

The Veteran's claims were remanded for additional development in July 2011, November 2015, August 2016, and August 2017.  Based on the completion of the requested development and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the August 2016 Board remand, in an October 2016 rating decision the Appeals Management Center (AMC) granted entitlement to an increased rating of 20 percent for the Veteran's service-connected low back disability, effective September 9, 2016.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to January 13, 2016, the Veteran's low back disability was manifested by painful motion, tenderness, and limited motion with forward flexion better than 60 degrees.  The combined range of motion was better than 120 degrees.

2.  From January 13, 2016, the Veteran's low back disability is manifested by painful motion, tenderness, and limited motion with forward flexion better than 30 but not better than 60 degrees.  

3.  The Veteran's left knee disability is manifest by periarticular pathology productive of painful motion.  Flexion is better than 60 degrees; there is no limitation of extension or impairment of the tibia or fibula.  A separate rating has been awarded for instability from September 9, 2016, with which the Veteran has not expressed disagreement as to the rating assigned or effective date.  There is dislocated meniscal (semilunar) cartilage, but without associated frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent prior to January 13, 2016, for lumbar spine degenerative joint disease have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242-5237 (2017).

2.  The criteria for a disability rating of 20 percent for lumbar spine degenerative joint disease from January 13, 2016, to September 9, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2017).

3.  The criteria for a disability rating greater than 20 percent from January 13, 2016, for lumbar spine degenerative joint disease have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2017).

4.  The criteria for a disability rating greater than 10 percent for left knee patellofemoral syndrome have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5260-5024 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Low Back

The Veteran's low back disability is rated as 10 percent disabling under DC 5242-5237 for the period prior to September 9, 2016, and as 20 percent disabling under DC 5242 for the period from that date.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017).  Here, for the period prior to September 9, 2016, the Veteran's low back disability is rated as analogous to degenerative arthritis of the spine (DC 5242) and lumbosacral strain (DC 5237).  38 C.F.R. § 4.71a, DCs 5237, 5242 (2017).  The Veteran alleges his low back disability is more severe than currently rated.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id, Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

In June 2008, the Veteran underwent a general medical examination.  He reported low back pain from 1995 and significant stiffness since October 2007.  Currently, his pain fluctuated between 6 and 8 out of 10 with intermittent radiation into the right buttock and/or right upper thigh.  The back pain itself was constant and there did not appear to be any aggravation of the pain.  On examination, there was stiffness and discomfort at 80 degrees of forward flexion, but no evidence of swelling, effusion, tenderness, muscle spasm, joint laxity, muscle atrophy, or residual of fracture.  The Veteran's gait and stance were normal, as were motor and sensory examinations.  The diagnosis was mechanical low back pain with degenerative change to the right sacroiliac joint.  

In his June 2009 notice of disagreement, the Veteran reported extreme pain in the lower back with limited range of motion that prevented him from bending to touch his knees.

In July 2009, the Veteran described ongoing back pain, without bowel or bladder problems.  He also denied numbness or weakness.  He did not take medication on a regular basis, but had recently been experiencing more flare-ups.  

In June 2010, the Veteran complained of ongoing back pain for the previous 6 years that was intermittent and achy.  He was referred for physical therapy.  On initial assessment by physical therapy, he was noted to have moderate to severe limitation of motion and guarding.  

The Veteran was afforded a VA examination for the back in March 2012.  The examiner noted a diagnosis of degenerative joint disease of the lumbar spine and right sacroiliac joint.  The Veteran reported low back stiffness and occasional muscle spasms.  There were flare-ups that the Veteran described as sharp pain that would freeze him.  On range of motion testing, forward flexion was to 90 degrees or greater, with pain onset at 90 degrees or greater; extension was to 15 degrees, with pain onset at 15 degrees; right and left lateral flexion and rotation were to 30 degrees or more, with pain onset at 30 degrees or more or no evidence of pain.  Following repetitive motion testing there was no further decreased motion.  There was functional loss due to less movement than normal and pain on movement.  There was tenderness and guarding / muscle spasms, but they did not affect gait or spinal contour.  Muscle strength was normal and there was no evidence of atrophy.  Reflexes and sensation also were normal.  Straight leg raising tests were negative.  There was evidence of radiculopathy, specifically moderate intermittent pain and severe paresthesias / dysesthesias and numbness in the left lower extremity.  That said, the examiner later indicated that neither the right nor left lower extremity were affected by radiculopathy.  The Veteran did not have intervertebral disc syndrome and did not use any assistive devices.  

In a July 2012 statement, the Veteran indicated that he had radiating pain from his back down both legs.

A February 2014 VA peripheral nerves examination, however, was normal as to the bilateral lower extremities.

During his January 2016 Board hearing, the Veteran claimed that the prior VA examiner had not used a goniometer or other instrument to measure his range of motion.  He also claimed that the examiner misrepresented his answers to questions.  The back problems included stiffness, spasms, and a pulsing sensation.  His back pain level was 7 out of 10.  He wore a back brace every day.  The Veteran denied any incapacitating episodes that prevented him from working.  

In January 2016, during evaluation of the back the Veteran had full range of motion.  In February 2016, the Veteran sought treatment for back pain.  On examination, there was full range of motion of the thoracolumbar spine, but there were muscle spasms.  Straight leg raising test was negative.  The Veteran was referred for physical therapy due to the low back pain.

A February 2016 Back Conditions Disability Benefits Questionnaire is of record.  The examiner noted a diagnosis of degenerative disc disease.  The Veteran reported chronic low back pain that included flare-ups with muscle spasms that could be debilitating.  That said, there was no reported functional loss due to the back problems.  On examination, the examiner indicated that the Veteran had 25 percent of expected forward flexion, 75 percent of normal extension, 35 percent of normal left lateral flexion, and 25 percent of normal right lateral flexion, and right and left lateral rotation.  Repetitive motion testing was not performed due to low back pain.  The examiner noted that there was pain on flexion and extension, as well as pain with prolonged sitting or standing.  There was pain to palpation of the mid-back.  The Veteran's gait was normal, but there was noted scoliosis of the spine.  Less movement than normal resulted in functional loss.  Lower extremity muscle strength was reduced in all muscle groups bilaterally, although the examiner failed to indicate whether there was evidence of muscle atrophy.  Reflexes were normal.  Sensation was normal in the right lower extremity, but there was decreased sensation in the left upper thigh, knee, and foot/toes.  Straight leg raising test was negative bilaterally and there was no evidence of radiculopathy.  There was constant mild right lower extremity pain and moderate left lower extremity pain, as well as moderate paresthesias in the left lower extremity.  The examiner concluded that there was mild left lower extremity radiculopathy.  The examiner indicated that the Veteran did not have intervertebral disc syndrome.  The Veteran used a back brace for support.  

The Veteran was afforded a VA examination of the back on September 9, 2016.  The examiner noted review of the claims file and medical records.  The examiner noted a diagnosis of degenerative arthritis of the lumbar spine and right sacroiliac joint.  The Veteran reported increased intermittent pain and stiffness, to include increased pain with prolonged standing and sitting.  The Veteran reported pain flare-ups due to prolonged walking or standing that would last the entire day.  On examination, range of motion testing of the thoracolumbar spine showed forward flexion to 50 degrees, extension to 15 degrees, and right and left lateral flexion and rotation to 20 degrees.  There was evidence of pain with weight bearing and tenderness to deep palpation at the lumbar paravertebral muscles.  Following repetitive use testing there was no change in the ranges of motion.  The examiner could not speculate as to the effect of pain, weakness, fatigability, or incoordination during flare-ups because the Veteran was not experiencing a flare-up of pain at the time of examination.  The guarding and muscle spasms did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal without evidence of atrophy.  Reflexes and sensation were normal and there was no evidence of radiculopathy or ankylosis.  The Veteran was unable to perform straight leg raising tests due to pain.  The Veteran did not have intervertebral disc syndrome.  He did not use any assistive devices.  

The Veteran was afforded a VA examination for the back in December 2017.  The examiner noted review of the claims file and medical records.  The Veteran reported daily, intermittent low back pain that was aggravated by prolonged standing, sitting, and walking.  He also was unable to drive for long periods of time due to pain.  The Veteran was on pain medication and had been told that if the medication was not fully successful epidural injections would be considered.  The Veteran described weekly flare-ups due to prolonged standing or walking with a loss of function due to pain.  Range of motion testing showed forward flexion of the thoracolumbar spine from 0 to 60 degrees; extension from 0 to 20 degrees; right lateral flexion and rotation from 0 to 20 degrees; and left lateral flexion and rotation from 0 to 15 degrees.  Reduced mobility contributed to functional loss and there was pain noted on examination in testing of all planes of motion.  There was pain with weight bearing and passive and active motion, but no evidence of pain on non-weight bearing.  There was tenderness to palpation.  Repetitive use testing did not result in further loss of motion.  There was guarding and muscle spasm, but the problems did not result in abnormal gait or abnormal spinal contour.  Muscle strength was normal in both lower extremities and there was no evidence of atrophy.  Reflexes were normal, as was sensation.  The examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  The spine was not ankylosed.  The Veteran did not have intervertebral disc syndrome and did not use any assistive devices for the back.  

For the period prior to January 13, 2016, the Board concludes that a rating greater than 10 percent is not warranted.  The objective evidence of record for the period prior to January 13, 2016, demonstrates that forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  His combined range of motion was better than demanded for a higher evaluation.  As such, the Board concludes that a rating greater than 10 percent under DC 5242-5237 is not warranted for the period prior to January 13, 2016.

The Board concludes that a 20 percent rating is warranted under DC 5342 from January 13, 2016, which is the date of the Veteran's Board hearing wherein he reported worsening of his low back symptomatology that was confirmed on the subsequent February 2016 examination.  The Board acknowledges that the worsening referenced in the Board hearing likely did not begin on that date; however, as there is not a clear date when the worsening began, the Board finds that there is no clear basis upon which a rating earlier than January 13, 2016, could be awarded.

The Board also concludes that a rating greater than 20 percent is not warranted under DC 5242-5237 for the period from January 13, 2016.  The evidence does not demonstrate favorable or unfavorable ankylosis of the thoracolumbar spine, as the Veteran retains the ability to move his back, despite some pain and loss of motion.  Moreover, forward flexion of the spine is not to 30 degrees or less.  In that regard, the Board recognizes that the February 2016 Disability Benefits Questionnaire indicated decreased motion, including 25 percent of expected range of motion.  (The Board notes that it is somewhat unclear whether the examiner was indicating that the Veteran's range of motion was decreased by 25 percent or was 25 percent of normal forward flexion, but the Board will afford the Veteran the benefit of the doubt that the examiner was indicating that the Veteran had 25 percent of normal forward flexion.)  Such a finding would be to 30 degrees or less of forward flexion.  That said, multiple contemporaneous VA treatment records document that the Veteran had full range of motion of the spine.  As such, the Board concludes that a 20 percent disability rating from January 13, 2016, most closely approximates the Veteran's low back symptomatology.  In light of the foregoing, a rating greater than 20 percent under DC 5242 is not warranted for any period from January 13, 2016.

Similarly, the Veteran is not entitled to a greater rating under any other DC either prior or subsequent to January 13, 2016.  Even were the Board to presume intervertebral disc syndrome; the records consistently demonstrate that he has not had any incapacitating episodes (i.e. bed rest prescribed by a physician), so DC 5243 is not applicable. 

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2017).  In this case, even with a current diagnosis of degenerative arthritis, a separate rating under DC 5003 would not be warranted.  The Veteran's 10 and 20 percent ratings under DC 5242-5237, as discussed above, are based on pain on movement and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's painful motion is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 (sciatic nerve) are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2017).  In this case, there is inconsistent evidence of right and/or left lower extremity radiculopathy.  The Veteran has reported radiating pain into one or both extremities on multiple occasions.  The March 2012 VA examination report included the Veteran's reports of pain and paresthesias in the left lower extremity, but straight leg raising tests were negative bilaterally and the examiner specifically indicated that there was no evidence of radiculopathy.  Similarly, although there was evidence of decreased left lower extremity sensation during the February 2016 examination, straight leg raising tests were normal and the examiner specifically concluded that there was no finding of lower extremity radiculopathy.  During the September 2016 VA examination straight leg raising tests could not be performed, due to reported pain by the Veteran, but again the examiner concluded that there was no evidence of radiculopathy.  The December 2017 VA examiner also specifically concluded that the Veteran did not have any signs or symptoms attributable to radiculopathy.  Based on the foregoing, the Board concludes that a separate rating for right and/or left lower extremity radiculopathy is not warranted for any period on appeal.  

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran consistently has denied related bowel or bladder problems.  Similarly, the Veteran does not have erectile dysfunction attributable to his service-connected low back disability.  As such, a separate rating for such problems is not warranted. 

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  The evidence indicates that the Veteran has had ranges of motion on testing that are consistent with the current ratings assigned for the respective time periods.  That said, the Board acknowledges that the some of the testing results document pain on range of motion, but not the point in each arc of motion where the pain started.  In any case, repetitive motion testing (to the extent it was able to be performed) has not shown any increased loss of motion on repetition and there is no evidence of muscle atrophy.  The current ratings assigned contemplate the Veteran's pain and associated difficulties.  The current evaluation contemplates limitation of flexion to 31 degrees.  In order to warrant a higher evaluation flexion must be functionally limited to 30 degrees or less.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Neither the lay nor medical evidence establishes that flexion is functionally limited to 30 degrees or less due to any factor.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 10 percent prior to January 13, 2016, or greater than 20 percent from that date under DC 5242-5237 for the Veteran's service-connected low back disability.  The Board has considered whether further staged ratings were appropriate in the present case, but concludes that the current ratings most closely reflect the Veteran's disability for the relevant time periods and that further staged ratings are not warranted.  

Left Knee

The Veteran's left knee disability is rated under DC 5260-5024 as analogous to limitation of flexion (DC 5260) and tenosynovitis (DC 5024).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran contends that his current rating does not adequately compensate him for his left knee disability.

The diseases under DCs 5013 through 5024 include osteoporosis with joint manifestations (DC 5013), osteomalacia (DC 5014), benign new growths of bones (DC 5015), osteitis deformans (DC 5016), intermittent hydrarthrosis (DC 5018), bursitis (DC 5019), synovitis (DC 5020), myositis (DC 5021), periostitis (DC 5022), myositis ossificans (DC 5023), and tenosynovitis (DC 5024).  The diseases under DCs 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, DC 5017, which will be rated under DC 5002).  Although these disabilities are to be rated as degenerative arthritis (DC 5003), Note (2) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The Veteran was afforded a general medical examination in June 2008.  The Veteran reported intermittent left knee pain since high school as the result of a football injury, but no treatment until April 2008 when there was noted prepatellar bursitis and patellofemoral pain in the left knee.  Currently, he experienced intermittent left knee pain when he would run and he experienced periodic swelling.  On testing, the Veteran reported discomfort at full flexion of the knee.  There was tenderness to palpation of the knee, but no swelling.  The Veteran's gait was normal.  The diagnosis was mild left patellofemoral pain.

In his June 2009 notice of disagreement, the Veteran reported continued swelling and extreme pain with limited range of motion.

In July 2009, the Veteran described ongoing knee pain, but denied numbness or weakness.  He did not take medication on a regular basis, but had recently been experiencing more flare-ups.

June 2010 x-rays showed no bony or soft tissue pathology.  In September 2010, the Veteran described ongoing left knee pain and pressure with kneeling and squatting.  Current pain was 4 out of 10.  He was able to walk unassisted and without distress, but on examination muscle strength was 3- out of 5 and range of motion was half of normal.

In June 2011, the Veteran described ongoing left knee pain that was achy and constant.  The Veteran stated that he had been working out recently, but had to stop due to shoulder pain.  

In March 2012, the Veteran underwent a VA knee examination.  The examiner noted a diagnosis of left knee patellofemoral pain syndrome.  The Veteran reported occasional giving way of the left knee, as well as swelling, pain, and stiffness with any daily activity.  He denied locking or flare-ups.  On examination, left knee flexion was to 110 degrees, with pain onset at 110 degrees; and full extension without evidence of pain.  There was no change in motion with repetitive motion exercises.  There was functional loss due to less movement than normal and pain on movement.  There was tenderness to palpation, but normal muscle strength.  Stability testing was normal bilaterally, other than posterior drawer testing that could not be accomplished on the left knee.  The Veteran had no noted meniscal condition.  The Veteran regularly used a brace.  

In a July 2012 statement, the Veteran contended that he had instability in the left knee that had caused him to fall on occasion.

In July 2012, the Veteran described left knee pain that was affecting his walking.  A July 2012 MRI showed tears in the medial and lateral posterior horn of the meniscus, as well as intersubstance tear and cystic changes to the inner meniscal ligament.  

In July 2013, the Veteran reported his left knee giving out the previous week resulting in a fall and a trip to the emergency room.  At that time, he had an unsteady gait and was fit for a knee brace.  In August 2013, the Veteran had a normal gait and normal muscle tone and strength in all major muscle groups.  

In September 2013, the Veteran sought treatment for his left knee.  He denied pain on the day of treatment, but described a fall in July 2012 when his knee had given out and that he had experienced intermittent pain since that time.  There also had been some swelling after long days.  The symptoms were unrelated to instability or locking.  The Veteran was able to walk without problems and took no medication for knee pain.  The Veteran recently had been wearing the sleeve prescribed for his knee and this had been helping with the swelling.  On examination, the left knee was ligamentously stable in normal alignment.  There was no swelling and the Veteran had full range of motion.  There was no crepitus or apprehension, but there was some tenderness to palpation.  The assessment was left knee medial and lateral posterior horn meniscal tear.  The treatment provider indicated that at present the Veteran's symptoms were mild and that he was able to manage his pain and swelling well and had no mechanical symptoms.  As such, conservative treatment was continued.  It was difficult to know whether the Veteran's symptoms would be relieved by arthroscopic debridement of the meniscus, given the multiple tears.

In a June 2015 statement, the Veteran's representative indicated that the Veteran had experienced at least 2 falls due to his left knee giving out since the last VA examination in 2012.  

During his January 2016 Board hearing, the Veteran claimed that the prior VA examiner had not used a goniometer or other instrument to measure his range of motion.  He also claimed that the examiner misrepresented the Veteran's answers to questions.  The Veteran described an incident during the summer of 2013 where his left knee gave out and caused him to fall.  On a daily basis, the pain in his knee was rated as 7 out of 10, with swelling, stiffness, and lack of mobility.  During pain flare-ups, the Veteran had difficulty getting around and he relied on his wife during these episodes.  He wore a knee brace at all times and had missed work due to the knee problems.  

In January 2016 and February 2016, the Veteran sought treatment for left knee pain.  On examination, there was evidence of misalignment, tenderness to palpation, and pain on motion.  That said, range of motion was normal and there was no swelling or crepitus.  Stability testing of the left knee was negative for laxity or instability.  No tenderness was observable on ambulation.  Muscle strength and reflexes also were normal.  

A February 2016 Disability Benefits Questionnaire is of record dated 4 days after the above-referenced February 2016 treatment record.  The examiner noted diagnoses of left knee meniscal tear and osteoarthritis.  There was chronic pain and swelling, as well as flare-ups with prolonged standing and sitting.  On examination, right knee range of motion was within normal limits, but left knee flexion was limited to 21 degrees and extension to 2 degrees.  Repetitive use testing was not done.  There was noted pain with flexion and with prolonged weight bearing.  There was functional loss due to less movement than normal, weakened movement, pain on movement, and swelling.  The examiner indicated that the Veteran's range of motion would be the same during flare-ups.  Muscle strength was 2 out of 5 in flexion and extension.  There was no instability on testing of either knee.  

The Veteran was afforded a VA examination of the left knee on September 9, 2016.  The examiner noted review of the claims file and medical records.  The diagnoses included left knee meniscal tear and patellofemoral pain syndrome.  The Veteran reported increased intermittent pain and stiffness in the knee, to include increased pain with prolonged walking or standing.  The examiner noted that a July 2012 and February 2016 MRIs showed a left knee medial and lateral posterior horn meniscal tear.  The Veteran had not undergone surgery for the problem as his orthopedist believed that the Veteran's symptoms were mild and that he could manage his pain and swelling without surgery.  The Veteran reported pain flare-ups due to prolonged walking or standing that would last the entire day.  Range of motion testing could not be performed because the Veteran stated that he was in too much pain.  That said, there was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation, as well as evidence of crepitus.  Muscle strength testing showed 4 out of 5 strength in both the left knee flexors and extensors.  There was no evidence of muscle atrophy.  There was no evidence of ankylosis.  There was no history of recurrent subluxation or effusion, but there was slight lateral instability on testing.  The Veteran reported regular use of a knee brace for pain.  

In an October 2016 rating decision, the AMC granted entitlement to a separate 10 percent rating for left knee instability, effective September 9, 2016, the date of the above examination showing left knee instability.

The Veteran was afforded a VA examination for the left knee in December 2017.  The examiner noted review of the claims file and medical records.  There were noted diagnoses of left knee meniscal tear and patellofemoral pain syndrome.  The Veteran complained of intermittent pain, stiffness, and swelling of the left knee, occurring 2 to 3 times per week.  Pain was aggravated by prolonged standing and walking (the Veteran worked as a teacher).  He wore a sleeve brace for the knee every workday for support and used alternating icing and heating of the knee.  The Veteran also took pain medication.  The Veteran continued to decline surgery for his diagnosed tear of the posterior horn of the lateral left meniscus.  The Veteran described weekly flare-ups due to prolonged standing with loss of function due to pain, swelling, and stiffness that resulted in functional loss.  On examination, the right knee was entirely normal, with normal range of motion, no evidence of pain with weight bearing or non-weight bearing, no pain on passive or active motion, no tenderness, and no crepitus.  Left knee testing demonstrated flexion to 110 degrees and full extension.  The reduced range of motion contributed to functional loss due to reduced mobility.  There was evidence of pain on weight bearing and passive and active motion during flexion, but no evidence of pain on passive range of motion testing.  There was tenderness to palpation, but no crepitus.  Repetitive motion testing did not result in additional functional loss or decreased range of motion in either knee.  As the examination did not occur during a flare-up, precise determination of functioning during such periods could not be detailed.  Muscle strength was normal in both knees and there was no evidence of muscle atrophy.  There was no ankylosis.  The Veteran denied a history of recurrent subluxation, lateral instability, or recurrent effusion.  Testing of both knees showed no evidence of instability, including negative Lachman, posterior instability, medial instability, and lateral instability testing. 

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's left knee disability under DC 5260-5024.  The Veteran has appealed the assignment of a 10 percent rating for the right knee.  Based upon the initial rating decision, it is clear that the rating is based upon the presence of periarticular pathology productive of painful motion with minimal limitation of flexion.  38 C.F.R. § 4.59.  The rating is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  A 20 percent rating is not warranted under DC 5003 because there is only one joint involved (i.e. the knee joint).  Other than the February 2016 Disability Benefits Questionnaire the record consistently has shown the Veteran to have full extension and no worse than 70 degrees of flexion.  The Board has considered the findings of the February 2016 Disability Benefits Questionnaire showing 21 degrees of flexion; however, this finding is entirely at odds with test results from only 4 days earlier that showed full range of motion of the left knee.  Given the absence of evidence that the examination occurred during a flare-up of pain or an injury or other circumstance to account for the vast difference in range of motion as tested in the near contemporaneous time period and given the greater consistency between the February 2016 treatment finding of full range of motion of the left knee compared to other treatment and examination results, the Board concludes that the February 2016 Disability Benefits Questionnaire cannot be used as a basis for demonstrating a permanent worsening of the Veteran's left knee disability for the assignment of an increased rating.  Similarly, as range of motion testing could not be undertaken at the time of the September 2016 VA examination that report cannot serve as a basis for an increased rating.  As such, the Board finds that a 20 percent rating is not applicable under DC 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more, a separate or higher rating under DC 5261 is not warranted.  Id.  In summary, a higher or separate rating is not warranted under DCs 5003 / 5024, 5260, and 5261 for the left knee disability.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

As noted above, the Veteran has a separate 10 percent rating for instability, effective from September 9, 2016.  The Veteran has not disagreed with the disability rating or effective date assigned in the October 2016 rating decision.  Moreover, the Board notes that although the Veteran has consistently reported multiple falls due to his left knee "giving way" multiple medical professionals considered the contention prior to the September 2016 VA examination and found no evidence of instability of the left knee.  Such findings include the March 2012 VA examination report, the September 2013 treatment record, and the February 2016 Disability Benefits Questionnaire.  These treatment professionals clearly attributed the Veteran's falls to something other than instability of the left knee.  As such, the Board finds no basis for finding left knee instability such that a compensable rating would be warranted for the period prior to September 9, 2016.  As to the rating assigned, the September 2016 VA examination report specifically noted that the instability of the left knee was slight and the Board finds no basis for granting a rating higher than 10 percent under DC 5257 from September 9, 2016.  

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  There is evidence of dislocated meniscal cartilage, but without evidence of frequent episodes of locking and edema (the Veteran, however, does report regular knee pain).  As such, a rating under DC 5258 for dislocated semilunar (i.e. meniscal) cartilage is not warranted.  As the Veteran has not undergone surgery for the dislocated cartilage, a rating under DC 5259 is not warranted.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the left knee.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  There has been inconsistent findings regarding muscle strength of the left lower extremity, but medical findings have consistently shown that there is no atrophy of the left lower extremity musculature.  Thus, despite the Veteran's reported problems associated with the left knee, he clearly is able to use the knee in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's left knee disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left knee disability under DC 5260-5024.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating greater than 10 percent prior to January 13, 2016, for lumbar spine degenerative joint disease is denied.

Entitlement to an initial rating of 20 percent from January 13, 2016, to September 9, 2016, for lumbar spine degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 20 percent from January 13, 2016, for lumbar spine degenerative joint disease is denied.

Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


